Citation Nr: 1227600	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to chronic bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to May 1983.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Board remanded this claim in February 2007 and August 2010 for additional development.

In August 2010, the Board referred the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability and entitlement to service connection for a neurological disability to the RO for appropriate action.  The evidence of record does not show that those issues have since been adjudicated.  Accordingly, they are again referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed heart disability is not related to service or to a service-connected disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2003 and March 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any complaints or diagnosis of any heart disability.  

After separation from service, an August 1984 VA medical examination report stated that, on physical examination, the Veteran had good heart tones with no audible murmurs.

The medical evidence of record shows that the Veteran experienced an onset of severe chest pain in August 2003, and subsequent medical treatment showed that the Veteran had experienced a myocardial infarction.  In September 2003, the Veteran underwent coronary artery bypass graft surgery.  The medical evidence of record shows that a heart disability has been consistently diagnosed since September 2003.

A January 2004 VA combined respiratory and heart examination report stated that the Veteran's claims file had been reviewed, though not all his medical records were available.  Following a review of the Veteran's medical history and reported history, a physical examination, and diagnostic testing, the diagnoses included coronary artery disease.  The examiner opined that the Veteran had multiple very significant risk factors which contributed to the development of his coronary artery disease, including tobacco abuse, hypercholesterolemia, hypertension, and a family medical history.  The examiner also noted that the Veteran had not received treatment for bronchial asthma for the previous 20 years, denied any flare-ups of asthma, and had not been on any pulmonary medication for the previous 20 years.  For those reasons, the examiner opined that the Veteran's coronary artery disease was most likely precipitated by those risk factors and was less likely precipitated by his bronchial asthma.

An April 2005 medical report from a VA physician opined that the Veteran's coronary artery disease was at least as likely as not related to an injury, disease, or event which occurred during the Veteran's service.  The injury, disease, or event was not specified.

A September 2005 medical report from a VA physician opined that the Veteran's coronary artery disease was at least as likely as not related to an injury, disease, or event which occurred during the Veteran's service.  The injury, disease, or event was not specified.

A January 2006 medical report from a VA physician opined that the Veteran's atherosclerotic heart disease was possibly related to an injury, disease, or event which occurred during the Veteran's service.  The injury, disease, or event was not specified.

An October 2009 VA heart examination report stated that, after physical examination, the impression was coronary artery disease.  The examiner opined that the Veteran's coronary artery disease was not caused by his asthma or the medication prescribed for his asthma.  The basis for the opinion was that the Veteran's prescribed medications were within the therapeutic dosages and there was no data found to support a finding that asthma could exacerbate or cause coronary artery disease.

A November 2010 VA medical opinion stated that the Veteran's chart had been reviewed.  The physician stated that, upon reviewing the literature, there was no strong correlation between coronary artery disease and asthma or treatment of asthma, including steroids and bronchodilators.  The physician stated that the Veteran had multiple traditional risk factors for coronary artery disease, including tobacco use, and the chance that the Veteran's coronary artery disease was caused by his asthma was less than 50 percent.

A February 2012 VA cardiology examination report included a review of the Veteran's medical and reported history.  Following physical examination and diagnostic testing, the assessments included coronary artery disease, stable angina, ischemic cardiomyopathy, hypertension, and hyperlipidemia.  The physician who conducted the examination subsequently wrote a June 2012 medical opinion report.  The report stated that the Veteran's claims file had been reviewed, specifically including the Veteran's previous VA examination reports, and internet articles submitted by the Veteran.  The physician also stated that a literature search was performed using multiple internet and medical sources.

The physician opined that there was less than a 50 percent likelihood that the Veteran's cardiovascular disability was caused or aggravated by his service-connected asthma, his asthma medication, his in-service exposure to fumes and toxins, or was otherwise related to his active service.  The opinions were based upon the physician's training, experience, and review of the medical literature.  The physician further discussed the contents of the internet articles submitted by the Veteran, noting that there were no clinical studies directly addressing the issues, and that there was a lack of continuity in the Veteran's symptomatology from his in-service exposure to fumes and toxins and the initial diagnosis of his heart disability in 2003.  For those reasons, the physician stated that no significant evidence was found to support the Veteran's claim that his coronary artery disease was caused or aggravated by his inhaled steroid use, underlying asthma, sandblasting fume exposure, or was otherwise related to active service.  The physician opined that the Veteran's cardiovascular disability was more likely the result of traditional cardiovascular risk factors, including hypertension, hyperlipidemia, history of tobacco use, family history of coronary artery disease, and gender.  The examiner specifically agreed with the opinions expressed in the January 2004 VA combined respiratory and heart examination report and the October 2009 VA heart examination report, and specifically disagreed with the opinions expressed in the April 2005 and September 2005 medical reports from VA physicians.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed heart disability is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any complaints or diagnosis of a heart disability.  While the medical evidence of record shows that the Veteran has a current diagnosis of a heart disability, there is no evidence of record that the heart disability was diagnosed prior to August 2003, over 20 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the preponderance of the competent medical evidence of record demonstrates that the Veteran's currently diagnosed heart disability is not related to service or to a service-connected disability.  The only medical opinions of record which indicate there is a relationship between the Veteran's currently diagnosed heart disability and service or a service-connected disability are the April 2005, September 2005, and January 2006 medical reports from VA physicians.  However, the January 2006 medical report only opined that the Veteran's heart disability was "possibly related" to an injury, disease, or event which occurred during the Veteran's service.  That opinion is speculative and does little more than suggest a possibility that the Veteran's heart disability might have been caused by service or a service-connected disability, and is therefore insufficient to establish a medical nexus to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegman v. Derwinski, 3 Vet. App. 228 (1992).  While the April 2005 and September 2005 medical reports provide competent and non-speculative opinions, they did not include any basis or rationale for the findings, and even failed to identify the precipitating in-service injury, disease, or event.  Accordingly, the Board finds that the April 2005 and September 2005 medical reports from VA physicians warrant low probative weight.  Prejean v. West, 13 Vet. App. 444 (2000); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993).

In contrast, the June 2012 VA medical opinion was provided following a February 2012 physical and diagnostic examination, a comprehensive review of the claims file, consideration of the Veteran's statements and submitted evidence, and a review of medical literature.  That opinion stated that the Veteran's cardiovascular disability was less likely than not directly related to the Veteran's service, including in-service exposure to fumes and toxins, and less likely than not secondarily related to the Veteran's service-connected asthma and asthma medications.  Those opinions were specifically based on medical literature, the physician's training and experience, examination, and the Veteran's medical history and cardiovascular risk factors.  Accordingly, the Board finds that the June 2012 VA medical opinion warrants high probative weight.  Prejean v. West, 13 Vet. App. 444 (2000).  The opinion also agreed with previous opinions in January 2004 and October 2009.

The Veteran has also submitted internet articles regarding medical studies which discussed a relationship between asthma and cardiovascular diseases.  As those articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case, they do not provide competent evidence that the Veteran's currently diagnosed heart disability is related to service or a service-connected disability.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  In addition, while the articles could provide support for a claim under certain circumstances, to do so they must be combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314 (1998).  In this case, there is only one medical opinion of record which discusses the articles submitted by the Veteran.  That medical opinion is the June 2012 VA medical opinion, which found that the Veteran's currently diagnosed heart disability was not related to service or to a service-connected disability.  Accordingly, the internet articles submitted by the Veteran do not provide competent evidence relating his currently diagnosed heart disability to service or to a service-connected disability.

The Veteran is competent to report that he was exposed to toxins and fumes during service, and to report his observable cardiovascular symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements to be credible, as they are not contradicted by the evidence of record.  However, the Veteran's statements are not competent to demonstrate that any symptoms he experienced in-service are related to his currently diagnosed heart disability, or that his heart disability was caused or aggravated by his service-connected asthma, or treatment for his asthma.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed heart disability, or that his heart disability was caused or aggravated by his service-connected asthma, or treatment for his asthma.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed heart disability is related to service or to a service-connected disability.  Furthermore, the evidence does not show that any cardiovascular-renal disease manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that service connection for a heart disability is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


